IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-75,937-03


EX PARTE DOUGLAS ALAN DANZER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 9815138A IN THE 8TH JUDICIAL DISTRICT COURT
FROM HOPKINS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant originally pleaded guilty to
aggravated sexual assault of a child in exchange for ten years' deferred adjudication community
supervision.  His period of supervision was later extended for an additional ten years.  Eventually,
his guilt was adjudicated and he was sentenced to sixty years' imprisonment. 
	On December 14, 2011, this Court remanded this application to the trial court for findings
of fact and conclusion of law.  On February 14, 2012, the trial court made findings of fact and
conclusions of law that were based on all the documents in this cause, the official court records,
affidavits from attorneys representing Applicant and from the Community Supervision Department
for the 8th District Court.  The trial court recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by Applicant.  We
adopt the trial court's findings and conclusions of law, except for conclusion #2, which contains an
inaccurate date.  Based upon the trial court's findings and conclusions and our own review, we deny
relief.

 
Filed: April 4, 2012
Do not publish